Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 22, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00683-CV



               IN RE MEWBOURNE OIL COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-11258

                        MEMORANDUM OPINION

      On October 5, 2020, relator Mewbourne Oil Company filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Steven
Kirkland, presiding judge of the 334th District Court of Harris County, to vacate
his September 16, 2020 order denying relator’s motion to transfer venue.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A) (providing that appendix must
contain a certified or sworn copy of any order complained of); Tex. R. App. P.
52.7(a) (providing that “Relator must file with petition (1) a certified or sworn
copy of every document that is material to the relator’s claim for relief and that
was filed in any underlying proceeding; and (2) a properly authenticated transcript
of any relevant testimony from any underlying proceeding, including any exhibits
offered in evidence, or a statement that no testimony was adduced in connection
with the matter complained.”). Accordingly, we deny relator’s petition for writ of
mandamus.


                                      PER CURIAM

Panel consists of Chief Justices Frost and Justices Wise and Bourliot.




                                         2